Citation Nr: 1113851	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected frostbite residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in an August 2005 rating decision, denied the Veteran's claim for service connection on a secondary basis, and in a May 2006 rating decision, denied the claim on both a direct and secondary basis.  The Veteran filed a Notice of Disagreement in May 2006, within a year of both rating decisions.  Therefore, in the interest of fairness to the Veteran, the Board finds that the claim on appeal was filed in March 2005.

This matter was previously remanded in June 2009 and May 2010 for additional development.  The case was returned to the Board in March 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he currently suffers from diabetes mellitus, type II, and that either (1) the onset of his diabetes occurred in service, causing him to faint several times during his active duty service, or (2) his diabetes was caused or aggravated by his service-connected frostbite residuals.  

In March 2005, the Veteran stated that he first became aware of his problems with elevated blood sugar in 1980, when he had a heart attack and was taken to the Southside Hospital in Pittsburgh, Pennsylvania, for emergency care.  The Veteran also noted that his private medical records from Dr. Wetschler show that he was diagnosed with diabetes in 1976, but that he does not recall being informed of his diagnosis at that time.  These assertions are independently corroborated by the private medical records present in the claims folder.  

In February 2006, the Veteran submitted a statement asserting that he "completely passed out" on March 6, 1957, and was taken to the hospital at Fort Lee, Virginia, for treatment.  Then, on March 20, 1957, he passed out a second time while on guard duty.  The Veteran says that he passed out several more times while at Fort Lee, and that he was taken to the mess hall and given orange juice and sandwiches on those occasions.  Then, he asserts that he passed out while on duty in Korea, where he incurred the frostbite injury of the bilateral hands for which he is currently service connected.  The Veteran contends that the army doctors never explained what was causing his fainting spells, and that he suspects it was due to his currently diagnosed diabetes mellitus, type II.  

The Veteran's service treatment records were partially destroyed by fire.  However, a service treatment record dated March 20, 1957, is present in the claims folder.  This record shows that the Veteran experienced one fainting spell that morning, and that he had experienced an additional previous fainting spell two weeks prior while serving on guard duty.  The Veteran's April 1958 separation examination is also of record.  Diabetes mellitus, type II, is not noted on the examination report and the Veteran's urinalysis was negative for sugar. 

In the alternative, the Veteran has alleged that his diabetes mellitus, type II, was caused or aggravated by his service-connected frostbite residuals.  In support of this contention, the Veteran submitted a news article released by the Associated Press on the subject of Veterans with frostbite residuals.  This article contains a discussion with S. M., the chief public health and environmental hazards officer with the Veterans Health Administration.  In the article, she explains that while frostbite is not a new wartime medical problem, the recognition that frostbite can cause other long-term complications for aging Veterans is new.  She stated that one of the most common associated problems is diabetes.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.    
 
The Veteran was provided with a VA examination in May 2010.  The VA examiner provided the opinion that there is no medical evidence linking frostbite and diabetes.  In May 2010, the Board remanded the claim for a supplemental opinion.  A supplemental opinion was obtained in December 2010, wherein the examiner determined that it was not likely that the Veteran's diabetes had its onset during active service because the service treatment records show only one instance of evaluation and treatment of an in-service fainting spell, and there is no other evidence of elevated blood sugar levels or other symptoms of diabetes in the service treatment records, including his separation examination.

The Board finds that the two medical opinions are inadequate.  The opinion in the May 2010 VA examination report fails to address and reconcile the article submitted by the Veteran, showing that a chief public health and environmental hazards officer with the Veterans Health Administration determined that diabetes was one of the most common long-term complications for aging Veterans caused by frostbite, with the opinion that there is no evidence linking diabetes to frostbite.  The December 2010 addendum is inadequate, as the VA examiner premised his opinion on the documentation of only one episode of fainting in the Veteran's service treatment records.  However, as noted by the Veteran in his March 2011 statement, the Veteran's March 1957 service treatment records show that the Veteran experienced two fainting spells: one fainting spell on the morning of March 20, 1957, and an additional previous fainting spell two weeks prior while serving on guard duty.  Furthermore, the Veteran alleged additional instances of fainting, including one instance while on overseas duty in Korea which formed the factual basis for his claim for service-connection for frostbite residuals.  

Therefore, as the opinions provided by the VA examiner are premised on inaccurate facts and data, the matter must be returned for an additional supplemental opinion.  Stegall v. West, 11 Vet. App. 268 (1998); see also See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the examiner should address the medical determinations in the article submitted by the Veteran, the Veteran's service treatment records showing two instances of fainting, and the Veteran's February 2006 statement, wherein he asserts that he fainted several times in service and was given orange juice and sandwiches instead of being taken in for medical treatment.

Furthermore, the Board notes that the Veteran's service treatment records were partially destroyed by a fire and that the Board has been unable to entirely reconstruct those records.  As such, the VA examiner should be cognizant of the fact that the evidence in the claims folder does not constitute the Veteran's complete record of in-service medical treatment.

On remand, the AMC should also make all necessary attempts to obtain the Veteran's service treatment records, VA treatment records, and all private treatment records adequately identified by the Veteran.

As noted above, in March 2005, the Veteran stated that he had been diagnosed with diabetes by Dr. Wetschler in 1976 and at the Southside Hospital in 1980.  The AMC has determined that the Southside Hospital, now named Presbyterian Shadyside, destroys medical records after 10 years have passed such that the Veteran's records are no longer available.  In March 2005 and August 2009, the Veteran submitted records from Dr. Wetschler, but there is no indication that these records constitute the Veteran's entire medical treatment records from this physician.  Furthermore, in August 2009, the Veteran also submitted records from Dr. Karsh, Dr. Roth, and Dr. Chaidhary, but no effort has been made to obtain the Veteran's complete medical treatment records from these physicians.  Therefore, on remand the AMC should contact the Veteran to obtain the necessary identifying information and release forms and make appropriate efforts to obtain the Veteran's private treatment records from these four physicians.

Additionally, in September 2009, the Veteran asserted that he had been receiving treatment at the VA Outpatient Clinic (OPC) in Broward County, Florida, since 2000.  However, the earliest records in the claims folder from this location are dated from February 2004.  On remand, the AMC should determine whether additional treatment records exist for the Veteran for at the Broward County OPC, dated from January 2000 to February 2004. 

In February 2006 and September 2006, the Veteran alleged that he received treatment for fainting in service at the hospital in Fort Lee, Virginia, on March 5, 1957, and on March 20, 1957.  Although past efforts have been made to locate the Veteran's clinical records, previous request sought records from Fort Sheridan, Illinois, the location identified by the Veteran as the place he received treatment for frostbite residuals.  It does not appear that any attempt has been made to locate the Veteran's clinical records from Fort Lee, Virginia.  Therefore, on remand, the AMC should contact the base hospital at Fort Lee, Virginia, and submit a request to the National Personnel Records Center (NPRC) for the Veteran's clinical records, using this updated information.

Additionally, an effort should be also be made to obtain any recent VA treatment records for the Veteran showing treatment for his diabetes mellitus, dated since January 2011.

Lastly, the Veteran was provided with notice of the elements needed to substantiate his claim on a secondary basis in May 2005 and the elements needed to reopen a previously denied claim in March 2006.  Since the Board has determined that the Veteran's claim has been pending since his initial claim was filed in May 2005, the March 2006 notice was inaccurate.  As the Veteran is seeking service connection on a direct and secondary basis, the May 2005 notice letter was incomplete.  Upon remand, the Veteran should be provided with corrective notice of the elements and evidence needed to substantiate his claim for service connection for diabetes mellitus, type II, on both a direct and secondary basis.  Additionally, as the Veteran inquired about the rules governing presumptive service connection for diabetes mellitus, type II, in October 2006, the Veteran should also be provided with notice of the elements and evidence needed to substantiate a claim on that basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to his service-connected frostbite residuals and as due to herbicide exposure.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§§ 3.159(b), 3.307, 3.309, 3.310.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records pertaining to diabetes mellitus from the VA Medical Center in Miami, Florida, dated since January 2011, and his complete treatment records from the VA Outpatient Clinic in Broward County, Florida, dated from January 2000 to February 2004.

3.  Contact the Veteran to obtain the necessary identifying information required to obtain the Veteran's treatment records from Dr. Wetschler, Dr. Karsh, Dr. Roth, and Dr. Chaidhary.  Make arrangements to obtain all records that he adequately identifies.  

4.  Make arrangements to obtain the Veteran's clinical records from Fort Lee, Virginia, dated in March 1957, to include contacting the hospital at Fort Lee, the National Personnel Records Center, and any other appropriate federal office or agency.  

Efforts to obtain the Veteran's clinical records from Fort Lee, Virginia, must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

5.  Thereafter, an addendum to the May 2010 and December 2010 VA examination reports should be obtained from the same examiner who conducted the May 2010 examination and submitted the December 2010 VA examination report addendum, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to the following:

(1) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its clinical onset during active service or is related to any in-service disease, event, or injury.

(2) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, was (a) caused or (b) aggravated by his service-connected frostbite residuals.   

In providing these opinions, the examiner should note the March 1957 service treatment record showing the occurrence of two instances of fainting during that month, as well as the Veteran's lay statements of record regarding additional instances of fainting.  The examiner should also address the statements made by the Veterans Health Administration chief public health and environmental hazards officer regarding the link between frostbite residuals and diabetes mellitus, type II.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

7.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

